


EXHIBIT 10.12
[exhibit1011_image1a01.jpg]


February 24, 2016


[Lisa A. Hook, President and Chief Executive Officer]
[Paul S. Lalljie, Senior Vice President and Chief Financial Officer]
[Leonard Kennedy, Senior Vice President, General Counsel]
NeuStar, Inc.
21575 Ridgetop Circle
Sterling, Virginia 20166


Re: 2016 Key Employee Severance Pay Plan
Dear [Lisa][Paul][Len],
Reference is hereby made to the 2016 Key Employee Severance Pay Plan (as amended
from time to time in accordance with its terms, the “Plan”). Capitalized terms
used and not separately defined in this letter agreement (this “Agreement”)
shall have the meanings set forth in the Plan.
Notwithstanding anything to the contrary in the Plan, with respect to any
termination of your employment by you, individually, as a Key Employee under the
Plan (the “Key Employee”), “Good Reason” shall have the following meaning (and,
for the avoidance of doubt, the following meaning shall apply whether or not
such termination occurs within two years following a Corporate Transactions):
“Good Reason” shall mean, with respect to the Key Employee’s termination of
employment by the Key Employee, any of the following events or conditions
(without the Key Employee’s prior written consent) and the failure of the
Company (or any Successor Corporation) to cure such event or condition within
thirty (30) days after receipt of written notice from the Key Employee
specifying the events or conditions in reasonable detail, provided that the Key
Employee serves notice of such event and intended termination within sixty (60)
days of the Key Employee’s knowledge of its occurrence and the Key Employee
terminates the Key Employee’s employment within thirty (30) days following the
expiration of the applicable cure period: (i) a material diminution in the Key
Employee’s duties, responsibilities, or authorities; (ii) a material reduction
in the Key Employee’s annual base salary or annual or long-term incentive
compensation opportunities; (iii) a material reduction in the benefits provided
to the Key Employee and/or the Key Employee’s family or dependents, in the
aggregate, under the material employee benefit plans, programs and practices of
the Company (or any Successor Corporation); (iv) requiring the Key Employee to
be based at any office location that is more than fifty (50) miles farther from
the Key Employee’s primary work location, except for reasonable required travel
on behalf of the Company (or any Successor Corporation); or (v) a material
breach by the Company (or any Successor Corporation) of its obligations to the
Key Employee under the Plan or under any other material agreement or arrangement
between the Company (or any Successor Corporation) and the Key Employee, after
giving effect to any applicable notice requirements and cure periods set forth
therein.
Except as otherwise expressly provided herein, the terms of the Plan will apply
to any termination of your employment as a Key Employee under the Plan;
provided, however, that except as otherwise agreed in writing between you and
the Company and approved by the Compensation Committee, in the event of any
conflict between this Agreement and the Plan as so amended and/or restated from
time to time, this Agreement shall control.




--------------------------------------------------------------------------------




Please sign and return a copy of this Agreement indicating your agreement and
acceptance of the terms and conditions set forth herein.
Sincerely,




/s/ Paul A. Lacouture
Paul A. Lacouture
Chairman of the Compensation Committee of the Board of Directors




Acknowledged and Agreed:




__________________________________
[Lisa A. Hook]
[Paul S. Lalljie]
[Leonard Kennedy]






